Citation Nr: 0331127	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disabilities.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 2000 decision of the Columbia, 
South Carolina, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for bilateral hip disabilities, and the 
application to reopen a claim of service connection for a 
low back disorder.  In November 2002, the Board remanded the 
appeal for a hearing before a Veterans Law Judge sitting at 
the RO.  In July 2003, the veteran was scheduled for the 
requested hearing, however, he did not appear.

A review of the file reveals that the RO, in June 1998, 
denied entitlement to service connection for a low back 
disorder.  That decision is final.  38 U.S.C.A. § 7105 (West 
2002).  As a result, the current claim to reopen may be 
considered on the merits only if new and material evidence 
has been submitted since that prior rating decision.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2003).


REMAND

During the pendency of the appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This liberalizing law is 
applicable to the veteran's claims.  The VCAA and its 
implementing regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003), among other things, 
requires VA to notify the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claims.  As part of the notice, VA is to 
specifically inform the claimant and any representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, a review of the record on appeal reveals no action 
by the RO that satisfies the notification requirements of 
the VCAA.  Specifically, while a review of the record on 
appeal shows that the RO, in November 2000 and January 2001 
letters, asked the veteran to provide evidence needed to 
support his claims, it does not show he was provided 
specific notice of the VCAA or notified with specificity as 
to which evidence had already been obtained by the RO, 
precisely what additional evidence was needed to support his 
claims, and precisely who would be responsible for obtaining 
precisely what evidence.  Therefore, a remand is required to 
provide the veteran with proper VCAA notice as mandated by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the Board notes that the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 
2003) (PVA), recently held that the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003) which authorized VA to enter a decision 
if a response to a "VCAA notice" letter was not filed with 
VA within 30 days was invalid as contrary to the provisions 
of 38 U.S.C.A. § 5103(a).  Accordingly, on remand, the 
veteran must be notified that he has one year within which 
to respond with additional pertinent evidence or 
information.

Next, the Board notes that the representative reported that 
the claimant was applying for Social Security Administration 
disability, in part, because of low back and hip problems.  
A review of the record on appeal also shows that the veteran 
filed, and/or the RO obtained, many of the claimant's post-
service medical records from the Long Beach and the 
Charleston VA medical centers.  These records, however, only 
date back to 1996, two years after the veteran's separation 
from military service.  Therefore, since medical records 
showing the veteran's complaints, diagnoses, or treatment 
for the claimed disabilities immediately after his 
separation from military service are crucial to establishing 
entitlement to benefits.  Thus, on remand, the RO should 
obtain and associate with the claims file medical records 
from the Social Security Administration as well as treatment 
records from the Long Beach and the Charleston VA medical 
centers dated from January 1994 to January 1996.  See 
38 U.S.C.A. § 5103A(c) (West 2002).

As to the claim of entitlement to service connection for 
bilateral hip disabilities, the Board notes that the VCAA 
requires that VA obtain a medical opinion, or order a VA 
examination, when it is necessary to adjudicate the claim.  
Therefore, because the record on appeal does not contain a 
medical opinion as to the etiology of current bilateral hip 
disabilities, on remand, the veteran needs to be scheduled 
for a VA examination to obtain such an opinion.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

As to the application to reopen a claim of service 
connection for a low back disorder, the Board notes that the 
VCAA does not require that the veteran be afforded a VA 
examination unless the claim is reopened.  See 38 U.S.C.A. 
§ 5103A.  A review of the record on appeal, however, shows 
that the veteran, since the time of the final denial in June 
1998, filed two new service medical records showing his 
complaints, diagnoses, or treatment for a low back disorder 
(see service medical records dated October 19, 1993, and 
November 2, 1993) as well as copies of letters he wrote 
while in military service regarding back problems following 
an October 1993 motor vehicle accident (see four letters 
from the veteran dated in October 1993).  If the RO finds 
that the above evidence, when looked at in conjunction with 
38 C.F.R. §§ 3.156(a) and (c) (2001), indicates that the 
veteran's application should be reopened, then he should 
also be scheduled for a VA examination to ascertain if there 
is any relationship between his current low back disorder 
and military service, including the low back injury 
sustained in the October 1993 motor vehicle accident.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

Therefore, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio and PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, sending 
the veteran a letter notifying him that 
he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one year 
period.  Inform the veteran that the RO 
will hold the case in abeyance until the 
one year period has elapsed, or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the 
one year waiting period.  Further, 
regardless of whether the veteran 
submits additional evidence or argument 
in support of his claims, if he desires 
to expedite Board review of his claims, 
the veteran must waive in writing any 
remaining response time.  PVA.

2.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the veteran's claim 
for Social Security disability benefits.

3.  Request that the veteran identify 
the name, address, and approximate 
(beginning and ending) dates of all VA 
and non-VA health care providers that 
have treated him for his low back and 
bilateral hip disabilities since his 
separation from military service.  The 
RO should also inform the veteran that 
VA will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal, 
including any available January 1994 to 
January 1996 treatment records from the 
Long Beach and the Charleston VA medical 
centers.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
file, and the veteran notified in 
writing.

4.  The RO should readjudicate the 
veteran's application to reopen a claim 
of entitlement to service connection for 
a low back disorder taking into account 
all additional evidence obtained since 
the June 1998 rating decision, to 
include the new service medical records 
showing complaints, diagnoses, or 
treatment for a low back disorder (see 
service medical records dated 
October 19, 1993, and November 2, 1993); 
as well as copies of letters he wrote 
while in military service regarding back 
problems following an October 1993 motor 
vehicle accident (see four letters from 
the veteran dated in October 1993) and 
taking into account the language found 
at 38 C.F.R. § 3.156 (2001).  

i.  If the claim to reopen is not 
granted, he and his representative 
should be provided a Supplemental 
Statement of the Case which 
includes a summary of any 
additional evidence submitted since 
the March 2002 Supplemental 
Statement of the Case including new 
service medical records and in-
service letters filed by the 
veteran, applicable laws and 
regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to 
respond.

ii.  If the claim to reopen is 
granted, the veteran should be 
afforded a VA examination of the 
low back as set out below.  

5.  After associating with the record 
all evidence obtained in connection with 
the above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
The claims folder is to be made 
available to the examiner for review in 
conjunction with the examination.  Based 
on a review of the claims folder and the 
results of the examination, the examiner 
is to answer the following questions:

i.  As to the Low Back Disorder:

a.  Does the veteran suffer from 
any low back disorder? 

b.  If so, is it as least as likely 
as not that the disorder is related 
to service, including either an 
October 1993 motor vehicle 
accident, or his combat service?

c.  If the veteran's low back 
disorders include x-ray evidence of 
arthritis, is it as least as likely 
as not that the arthritis 
manifested itself to a compensable 
degree within one year after his 
separation from military service in 
January 1994?

ii.  As to the Bilateral Hip 
Disabilities

a.  Does the veteran suffer from a 
hip disorder? 

b.  If so, is it as least as likely 
as not that any current hip 
disorder is related to service 
including either an October 1993 
motor vehicle accident, or combat 
service?

c.  If the veteran's bilateral hip 
disabilities include x-ray evidence 
of arthritis, is it as least as 
likely as not that the arthritis 
manifested itself to a compensable 
degree within one year after his 
separation from military service in 
January 1994?

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
of the benefits sought on appeal remain 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


